Adams, Oh. J.
The statement being filed within ninety days from the furnishing of the last item, and the whole being furnished under one contract, a lien accrued which bound the property, as against the plaintiff, for all the lumber furnished under the contract, and from the furnishing of the first item, which was before the plaintiff’s mortgage attached.
The demurrer assails the sufficiency of the affidavit made to the statement for a lien, but no specific objection is pointed out, and we conclude that there is none. ¥e see no ground upon which the priority of the mechanic’s lien over the mortgage can properly be denied. Ve think that the court erred.
REVERSED.